DETAILED ACTION
This is in response to Applicants Preliminary Amendment filed 12/27/2021 which has been entered. Claims 1, 2, 10, 11 and 18 have been amended. Claims 3, 12 and 19 have been cancelled. Claims 21 and 22 have been added. Claims 1, 2, 4-11, 13-18 and 20-22 are still pending in this application, with Claims 1, 10 and 18 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 2, 4-11, 13-18 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, 9-11, 13-15, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al (2015/0117632 A1) in view of Dwyer et al (2015/0195406 A1), and further in view of Srinivas et al (2014/0023186 A1).
As per Claim 1, Konig teaches a computing system for managing a plurality of resources in a contact center, the system comprising: a processor (Figure 8A – Reference 1521; Page 8, Paragraphs [0082] and [0083]); a computer-readable medium coupled to the processor, the 
Konig also teaches the processor executing the one of more computer readable instructions to: monitor attributes of an incoming communication session at the contact center from a customer (Page 2, Paragraph [0025]; Page 3, Paragraph [0034], [0039] and [0040]; Page 5, Paragraphs [0057] and [0064]).
(Note: In paragraph [0065], Applicant’s Specification indicates that attributes of a communication session include a type of a communication session, a type of a customer, static details of a communication session, sentiments of a customer, or a combination thereof. In paragraph [0025], Konig describes measuring agent performance metrics [e.g. agent call handling time] being used to determine agents eligible to handle calls. In paragraph [0057], Konig describes agent’s handling time being related to a particular topic. In paragraph [0064], Konig provides the example of an agent having an average call handling time of 5.2 minutes for calls dealing with password changes)
(Note: In paragraph [0034], Konig describes a customer database that includes service level agreement [SLA] requirements, contact information, prior customer contacts and actions taken in response to customer contacts. In paragraph [0077], Konig describes selecting an agent based on a customer type [i.e. highest performing agent for Gold customer]. In paragraph [0039], Konig describes storing interaction data/details of interaction [i.e. call reason/session type])
Konig continues to teach storing the monitored attributes in a database (Figure 1 – Reference 30; Page 3, Paragraph [0039]); selecting a resource from the plurality of resources based on the computed contact time parameters (Figure 1 – Reference 20; Figure 6 – Reference 210; Page 7, Paragraph [0077]); and routing the incoming communication session to the selected 38a – 38c; Figure 6 – Reference 210; Page 3, Paragraph [0035]; Page 7, Paragraph [0077]).  
Konig does not teach real-time monitoring of incoming communications; and the storing of real-time monitored attributes. However, Dwyer teaches real-time monitoring of incoming communications (Page 7, Paragraph [0082]; Page 8, Paragraph [0084]); and the storing of real-time monitored attributes (Page 3, Paragraph [0014]; Page 8, Paragraph [0083]).
(Note: In paragraph [0065], Applicant’s Specification indicates that attributes of a communication session include a type of a communication session, a type of a customer, static details of a communication session, sentiments of a customer, or a combination thereof. In paragraph [0082], Dwyer describes real-time monitoring of incoming communication on multiple channels and automatic evaluating in real-time/near real-time of each communication. In paragraph [0083], Dwyer describes the output of sentiment/acoustics analysis of customer conversations and any associated metadata [i.e. communication/customer type and/or communication session details] are stored in a database)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Konig with the system as taught by Dwyer to monitor interactions between customers and agents to gain additional context that may be used to provide prompts, context clues and suggestions to call center agents that assist agents in providing improved customer service, increase chance of customer retention and maximize and upsell/cross sell opportunities. 
The combination of Konig and Dwyer does not teach computing, for each of the plurality of resources, based on the stored, real-time monitored attributes of the incoming communication session, a respective contact time parameter, wherein each respective contact time parameter is a 
However, Srinivas teaches computing, for each of the plurality of resources, based on the stored, real-time monitored attributes of the incoming communication session, a respective contact time parameter, wherein each respective contact time parameter is a predicted amount of time a respective one of the plurality of resources will take to complete the incoming communication session (Page 2, Paragraphs [0023] and [0024]).
(Note: In paragraph [0023], Srinivas describes a duration estimator that estimates the amount of time required to resolve a communication. In paragraph [0024], Srinivas indicates that after determining the call subject a statistical database is consulted to obtain statistics from previous calls to determine the amount of time necessary for the identified call type. Statistics described include average time for similar calls, average time for calls with a specific customer, average number of calls for an agent/time of day and/or other parameters known to those skilled in the art)
(Note: In paragraph [0107], Dwyer describes a customer service quality package that includes scores that help measure agent performance. Dwyer indicates scores may include agent quality, customer satisfaction, emotion, etc. The generation of individual agent scores [i.e. agent quality score/agent emotion score] based on stored real-time monitored attributes is taught by the combination of Konig, Dwyer and Srinivas)
(Note: In paragraph [0043], Konig describes stored performance metrics used to select an appropriate agent to handle a call. Konig indicates that more specific agent skills/sub-skills [e.g. password change request] may be considered along with the agent's track history in regards to such skills/sub-skills [e.g. predicted amount of time a respective one of the plurality of resources 
(Note: Konig and Srinivas teach selecting, by a processor, a resource from the plurality of resources. Srinivas additionally teaches computing a respective contact time parameter. Modifying the teachings of Konig to include the calculated contact time parameter taught by Srinivas results in a system capable of selecting, by the processor, a resource from the plurality of resources based on the computed contact time parameters)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Konig and Dwyer with the system of Srinivas to establish a mechanism to distribute communications to agent’s with a proven track record of efficiently resolving customer issues in an effort to improve customer satisfaction as well as customer retention.   
As per Claims 2 and 11, the combination of Konig, Dwyer and Srinivas teaches wherein the processor further extracts at least one keyword from the incoming communication session (Konig: Figure 1 – Reference 40; Page 3, Paragraph [0040]; Page 6, Paragraph [0070]), wherein the at least one keyword comprises one of the attributes of the incoming communication session (Dwyer – Call Driver: Page 11, Paragraph [0100]). (Note: In paragraphs [0040] and [0070], Konig describes a speech analytics module)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Konig and Dwyer with the system and method of Srinivas to establish a mechanism to distribute communications to agent’s with a efficiently resolving customer issues in an effort to improve customer satisfaction as well as customer retention.    
As per Claims 4 and 13, Konig teaches wherein the extracted keyword is stored in the database (Figure 1 – Reference 30 and 40; Page 3, Paragraphs [0039] and [0040]). (Note: In paragraphs [0039] and [0040], Konig describes the speech analytics module analyzing real-time audio and storing the analyzed data in the mass storage device)
As per Claims 5 and 14, Konig teaches wherein the processor further ranks the respective computed contact time parameters based on their associated calculated score (Page 7, Paragraphs [0077] and [0079]). 
As per Claim 6, Konig teaches wherein the respective contact time parameter for the plurality of resources are ranked based on at least one business strategy (Page 3, Paragraph [0036]). (Note: Konig describes agent selection based on an agent’s proficiency in handling a specific topic identified in the call)
As per Claims 7 and 15, Konig teaches wherein the processor further selects the selected resource based on the ranks of each of the computed contact time parameters (Page 7, Paragraphs [0076] and [0079]). 
As per Claims 9, 17 and 20, Konig teaches wherein the selected resource is one of a reserve agent, an agent, a supervisor, or a Subject Matter Expert (SME) (Page 2, Paragraph [0025]; Page 3, Paragraph [0035]). 
As per Claim 10, the combination of Konig, Dwyer and Srinivas teaches a computer-implemented method for managing a plurality of resources in a contact center as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Konig and Dwyer with the method efficiently resolving customer issues in an effort to improve customer satisfaction as well as customer retention.    
As per Claim 18, the combination of Konig, Dwyer and Srinivas teaches a computer-implemented method for selecting at least one resource from among a plurality of resources of an enterprise for a communication session as described in Claim 1 above. Dwyer also teaches ranking, by the processor, based on the respective score, the plurality of resources relative to one another to obtain a ranking (Figure 4B – Reference 410; Page 15, Paragraphs [0125] and [0129]).
(Note: Srinivas teaches the computation of a contact time parameter as described in Claim 1 above. In paragraph [0077], Konig describes a selection algorithm that ranks agents based on their proficiency levels [contact time parameters – e.g. expected handle time of calls by agent and work type] and gives priority to agents with higher proficiency levels)
 	(Note: Claim 18 differs from Claim 1 in that Claim 18 is directed to a plurality of available resources capable of handling incoming communications. The score calculated based on the contact time parameter is taught as described in Claim 1. As shown in Figure 4B of Dwyer, the ranking of agents based on an attribute score is shown. In a performance based system it would be obvious to route the highest ranked agent to an incoming communication)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Konig and Dwyer with the method of Srinivas to establish a mechanism to distribute communications to agent’s with a proven track record of efficiently resolving customer issues in an effort to improve customer satisfaction as well as customer retention.    

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Konig and Dwyer with the system and method of Srinivas to establish a mechanism to distribute communications to agent’s with a proven track record of efficiently resolving customer issues in an effort to improve customer satisfaction as well as customer retention.    

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al (2015/0117632 A1) in view of Dwyer et al (2015/0195406 A1), and further in view of Srinivas et al (2014/0023186 A1) as applied to Claims 1 and 10 above, and further in view of Mengshoel et al (2003/0081757 A1).
As per Claims 8 and 16, the combination of Konig, Dwyer and Srinivas teaches the system and method of Claims 1 and 10; but does not teach wherein the processor further enables a supervisor to manually select the selected resource from the plurality of resources. However, Mengshoel teaches enabling a supervisor to manually select the selected resource from the plurality of resources (Page 3, Paragraph [0041]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SPOTTISWOODE et al (2012/0224680 A1), Desai et al (2012/0224681 A1), McConnell et al (2005/0043986 A1), Fink et al (2014/0188459 A1), Konig et al (2015/0201077 A1), Flockhart et al (8,718,267 B2), Reyes (2014/0185789 A1), CONWAY et al (2014/0355748 A1), Whitman JR (2005/0138167 A1), and Allen et al (2006/0123060 A1). Each of these describes skill based routing of customer contacts within a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHARYE POPE/Examiner, Art Unit 2652